 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN WESLEY WILLIAMS,                                  Case No. 1:19-cv-00371-BAM (PC)
12                        Plaintiff,                         ORDER DENYING REQUESTS FOR
                                                             JUDICIAL NOTICE
13            v.
                                                             (ECF Nos. 10, 17)
14    ALLISON,
15                        Defendants.
16

17           Plaintiff John Wesley Williams (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. The complaint has not yet

19   been screened.

20           On May 8, 2019, Plaintiff filed a request for the Court to take judicial notice of a March

21   2019 publication of the Initiate Justice Newsletter. (ECF No. 10.) Plaintiff states that the

22   newsletter relates directly to the claims of ongoing imminent danger outlined in the complaint.

23   The article is attached to Plaintiff’s request. (Id.)

24           On October 9, 2019, Plaintiff filed another request for the Court to take judicial notice,

25   this time of a September 2019 publication of the Initiate Justice Newsletter. (ECF No. 17.)

26   Plaintiff sets forth the same justification for this newsletter, and also attaches the article to the

27   request. Plaintiff further argues that this article is sufficient to initiate service of process of

28   summons and the complaint in this action. (Id.)
                                                             1
 1           As Plaintiff was previously informed, Rule 201(b) of the Federal Rules of Evidence

 2   provides that a court may judicially notice a fact that is not subject to reasonable dispute because

 3   it: (1) is generally known within the trial court’s territorial jurisdiction; or (2) can be accurately

 4   and readily determined from sources whose accuracy cannot reasonably be questioned. Fed. R.

 5   Evid. 201(b). The documents submitted are not the type of adjudicative facts that are judicially

 6   noticeable. Accordingly, Plaintiff’s requests for judicial notice, (ECF Nos. 10, 17), are HEREBY

 7   DENIED. To the extent Plaintiff requests service of process, the request is also denied. Future

 8   requests for judicial notice regarding the same publication will be summarily denied.

 9
     IT IS SO ORDERED.
10

11       Dated:     October 15, 2019                             /s/ Barbara    A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
